Citation Nr: 1102806	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-38 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to September 
1960.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the St. Petersburg, Florida, 
VA Regional Office (RO).  


FINDING OF FACT

There is competent evidence tending to establish bilateral 
hearing loss is attributable to service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. § 1110 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2010).  Service connection may also be granted for an 
organic disease of the nervous system when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA regulations.  
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The Court, in Hensley 
v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a medical relationship between the 
veteran's in- service exposure to loud noise and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for 
bilateral hearing loss.  Having considered the record, the Board 
finds a relative equipoise in the evidence, and thus, a finding 
in favor of service connection is supportable.  

In this case, the Veteran's service treatment records are 
unavailable, likely destroyed in the fire at the St. Louis 
records repository of 1973.  A January 2008 Finding of 
Unavailabilty reflects the AOJs to obtain the records to no 
avail.  Thus, there is no evidence that there are service 
treatment records available.  

The Veteran's DD Form 214 reflects that his military occupational 
specialty (MOS) was jet engine mechanic, and thus, the Board 
accepts that he was exposed to loud noise during in service.  In 
addition, in a September 2010 private report, the doctor stated 
that the Veteran had noise induced hearing loss more than likely 
as a direct result of the in-service acoustic trauma association 
with jet engines.  

In addition, while the November 2009 VA examiner opined that it 
was less than likely that the Veteran's hearing loss was related 
to in-service noise exposure, and to the extent that post-service 
noise exposure has been noted, the Veteran provided sworn 
testimony that he had no post service loud noise exposure, 
Transcript at 9-12 (2010), and the private examiner reported that 
noise exposure since separation from service was not of 
sufficient severity to explain the results of the audiologic 
evaluation, noting that the results of audiogram showed a classic 
pattern of noise induced hearing loss. 

In this case, the competent and probative evidence establishes 
that the Veteran's major life noise trauma was during service 
consistent with his MOS of jet engine mechanic, that the Veteran 
has noise-induced hearing loss, and that hearing loss is related 
to in-service noise exposure.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  






ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


